Citation Nr: 0614172	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  05-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether a determination that the veteran was rehabilitated 
from Independent Living Services should be set aside to 
entitle him to another period of Independent Living Services.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by Vocational Rehabilitation 
and Employment (VR&E) Offices of the Department of Veterans 
Affairs (VA).  In March 2002, a Vocational Rehabilitation 
Counselor in Missoula Montana determined that the veteran had 
successfully completed a course of Independent Living 
Services and was rehabilitated.  In January 2005, a 
Vocational Rehabilitation Counselor with the Nashville, 
Tennessee Regional Office (RO) denied the veteran's 
application for VR&E services noting that he had successfully 
completed a program of Independent Living Services in March 
2002.  


FINDINGS OF FACT

1.  On March 30, 2006, prior to the promulgation of a 
decision in the appeal, the Board received an electronic 
facsimile of a written notification from the appellant that a 
withdrawal of this appeal is requested.  

2.  On April 20, 2006, also prior to the promulgation of a 
decision in the appeal, the Board received, from the 
veteran's authorized representative, written notification 
that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2005).  The appellant, directly and 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


